DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 7/14/22 has been entered.

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The claim listing of 7/14/22 has been entered in full. Claims 35 and 49-52 are amended. Claims 35 and 42-52 are pending.
The election of an antibody comprising heavy and light chain variable regions of SEQ ID NO: 24 (comprising CDRs of SEQ ID NO: 13-15) and SEQ ID NO: 30 (comprising CDRs of SEQ ID NO: 16-18) as the species of antibody was previously acknowledged. Claim(s) 42 and 44-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 35, 43 and 48-52 are under consideration, as they read upon the elected species.

Withdrawn Rejections
The rejection of claims 35, 43 and 48-52 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 8-15 of U.S. Patent No. 9,879,079, issued 1/30/28, and further in view of Chen et al (2007), is withdrawn in view of the amendments to the claims that change the treated condition from "inflammation" to "kidney disease". 


New Objections and/or Rejections
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed to treating inflammation, but the claims as amended are directed to treating kidney disease. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Methods for Treating Kidney Diseases using Antibodies to Kallidin and Des-Arg10-Kallidin".
Appropriate correction is required.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 43 and 48-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method with the intended goal of treating kidney disease in a subject in need of such treatment. Each of independent claims 35 and 50-52 involves a single step of administering a pharmaceutical composition comprising an isolated antibody, or antigen-binding fragment thereof, that specifically binds to the peptide Kallidin or des-Arg10-Kallidin, but not to Bradykinin or des-Arg10-Bradykinin. Each independent claim further limits the antibody to one comprising specific CDR amino acid sequences (claim 35) or specific heavy and light chain amino acid sequences (claims 50-52). Dependent claims 43 and 48 further limit the CDR sequences of parent claim 1. The specification teaches that Kallidin and des-Arg10-Kallidin are the two major agonists of the bradykinin B1 receptor (¶ 2, published application), and that the antibodies of the invention are therefore useful for "antagonizing Kallidin or des-Arg10-Kallidin activity" (¶ 295).
The term "kidney disease" as used in the independent claims is not defined in the instant specification. Instead, the specification and claims only provide examples of kidney diseases; e.g., dependent claim 49 limits the kidney diseases to a group including chronic kidney disease, renal fibrosis, and end-stage renal failure. The relevant prior art teaches that "[c]ommon renal disorders include hypertension, proteinuria, kidney stones and chronic kidney diseases" (see Abstract of Paige et al, 2009. Mayo Clin Proc. 84(2): 180-186). As such, the term "kidney disease" as used in the claims broadly encompasses any form of disorder affecting the kidneys.
Paige further teaches that "appropriate treatment" is "necessary to moderate the substantial morbidity and mortality that are often associated with diseases of the kidney" (page 185). Paige further teaches that "recognition of CKD is important in order to identify and treat reversible caused of renal disease, slow the progression and avoid the complications of renal disease, and identify patients who may need dialysis or a renal transplant" (page 185). Paige lists appropriate treatments for different types of CKD, which vary significantly depending on the underlying cause (see the table on page 182). 
Kakoki reviews the role of the kallikrein-system (KKS) in "health and in diseases of the kidney" (see title of Kakoki et al, 2009. Kidney Int. 75(10): 1019-1030; pages 1-21 pages as printed). As part of a description of the therapeutic implications of KKS modulators, Kakoki teaches:
"In principle, KKS-specific antagonists and agonists could both be useful, although for different purposes. KKS antagonists could be used for acute life-threatening inflammatory conditions including septic shock, asthma, acute pancreatitis, and attacks in patients with hereditary angioedema. However, because the KKS is important for retaining renal blood flow and suppressing oxidative stress by NO and the PGs, long-term usage of KKS antagonists is most likely to be undesirable. KKS-specific agonists (represented currently almost exclusively by ACE inhibitors) have, in contrast, proved effective in long-term usage for the treatment of senescence-associated renal diseases. Two of the adverse effects of ACE inhibitors, teratogenicity and cardiotoxic hyperkalemia, might be avoidable by developing bradykinin receptor-specific agonists, which would probably have minimal effects on the renin–angiotensin–aldosterone system. If the receptor-specific agonists proved not to have the adverse effects of the ACE inhibitors, they could be useful for the treatment of diabetes and/or fibrogenic renal diseases in pregnant women, and in non-dialysed patients with advanced CRF" (page 9).

Tomita reviews the role of the KKS system in diabetic nephropathy, which is one specific type of kidney disease encompassed by the instant claims (Tomita et al, 2012. Kidney Int. 81(8): 733-744; pages 1-24 as printed). Tomita also teaches that KKS agonist activity, rather than KKS antagonist activity is beneficial for treatment; teaching that "Although whether non-selective stimulation of both B1R [B1 bradykinin receptor) and B2R [B1 bradykinin receptor] is more effective for the treatment of the diabetic nephropathy than B1R-specific or B2R-specific stimulation remains debatable; studies using mice lacking both B1R and B2R indicate that non-selective stimulation is likely to have the most therapeutic efficacy" (page 11). 
Thus, the prior art indicates that administration of a KKS agonist would be useful for treatment of a kidney disease, such as diabetic nephropathy, and that a KKS antagonist, such as an antibody of the instant invention, would not be effective for such. Thus, at the time of filing of the instant application (3/28/2012), the skilled artisan would not have been able to predict, based solely on the teachings of the prior art, whether or not administration of an antibody that binds to Kallidin and antagonizes its activity could be used to treat one or more types of kidney disease, and would have looked to the instant application to provide evidence of such predictability before using such to treat patients.
However, the instant specification provides minimal teachings that support the ability of an anti-Kallidin/anti-des-Arg10-Kallidin antibody of the claims to treat kidney disease. In one paragraph, the specification indicates that bradykinin B1 receptor is "associated with pathogenesis of acute kidney injury as well as chronic kidney disease which are the main causes of end-stage renal failure" (¶ 2, published application), but does not point to any evidence supporting this assertion. In another paragraph, the specification indicates that treatment of kidney diseases is part of the claimed invention; see ¶ 296, which states "In certain exemplary, embodiments, antibodies of the invention may be issued to treat renal fibrosis and associated acute kidney injury as well as chronic kidney diseases which are the main causes of end-stage renal failure". The standard in the art of therapy is to provide evidence to validate a hypothesized correlation between a putative therapeutic and the therapy it is asserted to provide. However, the specification does not provide any examples (working examples or examples in the literature) of an antagonist of Kallidin or des-Arg10-Kallidin being used to treat one or more of such diseases. The working examples provide by the specification do not include any directed to treatment of kidney disease. Instead, the specification merely invites the skilled artisan to engage in experimentation to determine whether or not administration of the anti-Kallidin antibody would treat one or more kidney diseases. Thus, the skilled artisan at the time of filing would not have considered the specification or prior art to provide support for predictability in practicing the method of the claims. While enablement does not necessarily require a working example, "[l]ack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art", per MPEP 2164.02. Furthermore, even if a correlation was found between administration of the antibody and treatment of one type of kidney disease, such would not provide predictable evidence as to whether each of the other types of diseases encompassed by the term "kidney disease" could be treated. As set forth above, Paige in the table on page 9 indicates that even among the various types of chronic kidney disease (CKD), appropriate therapies vary greatly; this provides evidence that knowledge of a therapy for one type of CKD does not provide predictability as to whether said therapy will work to treat other types of CKD.
Due to the large quantity of experimentation necessary to determine whether administration of an antibody that specifically binds to Kallidin or des-Arg10-Kallidin, but not to Bradykinin or des-Arg10-Bradykinin, can be used to treat one or more types of kidney disease, the lack of guidance presented in the specification, the absence of working examples demonstrating predictability of the claimed method, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims which encompasses a large genus of different kidney diseases to be treated, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.	 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646